DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the submission filed 10 February 2022 for application 16/547,380. Currently claims 1, 7, 8, and 13 have been amended. Claims 3-6 and 9-12 have been canceled. Claims 1, 2, 7, 8, and 13 are pending and have been examined.
The objection to the abstract of the specification has been withdrawn in view of the amendments made.
The objection to claims 1, 8, and 13 have been withdrawn in view of the amendments made.
The §112(b) rejection of claims 4 and 10 has been withdrawn and/or is moot in view of the cancelation of claims 4 and 10. 

	Response to Arguments
Applicant's arguments, filed 10 February 2022, in regards to the rejection of claims 1, 7, and 13 under 35 U.S.C. §103, see pages 9-17, have been fully considered but they are not persuasive. Specifically, Applicant submits, on page 9, that the cited prior art does not disclose, teach or suggest, implicitly or explicitly, “modeling using a two-stage modelling technique implemented to capture a plurality of learning modalities across the path-learning of the autonomous learning agent, based upon the set of prediction error values, a plurality of prediction errors in path-learning of the autonomous learning agent, wherein the modelling comprises: (i) extracting, from the set of prediction error values, a plurality of fitted error values corresponding to each of the plurality of predicted actions and actual actions by implementing an Autoregressive moving average (ARMA) technique on the set of prediction error values; and (ii) estimating, by implementing a linear regression technique on the plurality of fitted error values, a probable deviation of the autonomous learning agent from each of an actual action amongst the plurality of predicted and actual action, and wherein the two-stage modelling technique comprises a time series model within each path-iteration of the path-learning and a time series model across all path-iterations of the path-learning, the two-stage time series models integrated via the linear regression technique for estimating the probable deviation of the autonomous learning agent and wherein the plurality of learning modalities comprise a learning from a preceding step and a learning from a preceding iteration by the autonomous learning agent”. Examiner respectfully disagrees because the combination of Zhang, Olabiyi, Taghvaei, and Reyes teach every element of the feature cited above. 
Paragraph [Page 12, Column 1, Discussion section, last paragraph] of Zhang states, if the predicted actions deviate from those expected, the robot likely fails in the autonomous tasks, such as the navigation of our experimental environment. This situation is referred to in the terms of NuPIC as an anomaly. It is valuable to detect anomalies in real time for many applications. CLA takes the anomaly likelihood computed from an anomaly score, a powerful anomaly detection analysis approach, to address this problem, which under the broadest reasonable interpretation, examiner is interpreting as modeling based upon the set of prediction error values, a plurality of prediction errors in path-learning of the autonomous learning agent, wherein the modelling comprises: (i) extracting, from the set of prediction error values, a plurality of fitted error values corresponding to each of the plurality of predicted actions and actual actions on the set of prediction error values, noting that anomaly score corresponds to the fitted error value.
Paragraph [0027] of Olabiyi states that, a modality is associated with a signal source. A signal source may comprise one or more sensor(s) 103. [0097] Multiple modalities may be represented by distinct sets of one or more sensors 103. Each modality provides a certain type of sensor data. In a multi -modal construct, the modeler 234 may uniquely combine signal data from a plurality of different signal sources, as discussed in further detail below, such as FIG. 5. [0136] The consideration of multiple modalities by the modeler 234, such as the foregoing ones, may improve prediction accuracy. For instance, without the image data 1004, the modeler 234 may, using the methods discussed herein, generate an anticipation indicating the user 115 will make a right turn at 4 seconds. In contrast, with the image data 1004, the modeler 232 may generate an anticipation that the user 115 may make a right turn in 5 seconds, which is determined based on the time required by the vehicle in the image data 1004 to pass the intersection, which may be learned through a training process, which under the broadest reasonable interpretation, examiner is interpreting as using a two-stage modelling technique implemented to capture a plurality of learning modalities across the path-learning of the autonomous learning agent.
Paragraph [Page 1, Column 2, Last paragraph] of Taghvaei states, by using autoregressive-moving-average (ARMA) model, which under the broadest reasonable interpretation, examiner is interpreting as, by implementing an Autoregressive moving average (ARMA) technique.
Paragraph [Page 12, Column 1, Discussion section, last paragraph] of Zhang states, If the predicted actions deviate from those expected, the robot likely fails in the autonomous tasks, such as the navigation of our experimental environment. This situation is referred to in the terms of NuPIC as an anomaly. CLA takes the anomaly likelihood computed from an anomaly score, a powerful anomaly detection analysis approach, to address this problem. [Page 12, Column 2, Paragraph 1] Anomaly likelihood creates an average of the error, which under the broadest reasonable interpretation, examiner is interpreting as, and (ii) estimating, on the plurality of fitted error values, a probable deviation of the autonomous learning agent from each of an actual action amongst the plurality of predicted and actual actions, noting that anomaly score corresponds to the fitted error value, anomaly likelihood corresponds to a probable deviation, and robot corresponds to the autonomous learning agent. 
Paragraph [Page 1, Column 2, Paragraph 1] of Reyes states, by a linear regression, which under the broadest reasonable interpretation, examiner is interpreting as, by implementing a linear regression technique and via the linear regression technique.
Paragraph [0101] of Olabiyi states, in block 418, the current intermediate layer HTM fuses the current temporal prediction with one or more prior temporal predictions(s) processed during previous iterations of blocks 406 and/or 416 and paragraph [0114] states, for instance, in a given layer, prediction(s) generated in that layer, which under the broadest reasonable interpretation, examiner is interpreting as, and wherein the two-stage modelling technique comprises a time series model within each path-iteration of the path-learning and a time series model across all path-iterations of the path-learning, noting that [0101] citation corresponds to time series model across all path-iterations, and the [0114] citation corresponds to time series model within each path-iteration.
Paragraph [0101] of Olabiyi states, in block 418, the current intermediate layer HTM fuses the current temporal prediction with one or more prior temporal predictions(s) processed during previous iterations of blocks 406 and/or 416. [0104]  Based on the recognized temporal correlations of user's action for the moments t and t+1, and the recognized user's action at time t by the DNN 236, each HTM 462 may make one or more projections estimating the user's future action at time t+1. In some embodiments, to predict user's future action with high confidence, each HTM 462 may further fuse all previous and current projections up to, and in some cases including, that level to remove likely anomalous projections, as discussed further elsewhere herein and paragraph [0114] states, corresponding temporal predictions may be generated by each layer HTM (e.g., 458, 462, etc.). A given temporal predictions may be fused with temporal prediction(s) generated before it. For instance, in a given layer, prediction(s) generated in that layer may be fused with prediction(s) generated from previous HTM layers. The fused prediction may predict the outcome(s) at time t+1 with increased confidence due to a removal of anomalous features in the signal data, and/or introduced by one or more layers of the modeler 234 during processing, which under the broadest reasonable interpretation, examiner is interpreting as, the two-stage time series models integrated for estimating the probable deviation of the autonomous learning agent.
Paragraph [0137] of Olabiyi states, Sets of sensors 103 may capture multiple sets of signal data while the vehicle 1002 is approaching the intersection. The signal data may include image data 1004 showing another vehicle is moving east in the intersection, GPS data 1008 showing the route directions, image data 1010 capturing right foot of the user 115 on the brake pedal, image data 1042 capturing the user looking ahead, and image data 1020 showing a red light 1022. Based on previous training and learning performed during prior iterations, the modeler 234 may generate an anticipation. Note:  Previous learning corresponds to learning from a preceding step and prior iterations corresponds to a learning from a preceding iteration. Modeler corresponds to the autonomous learning agent. Image data, GPS data corresponds to a plurality of learning modalities, which under the broadest reasonable interpretation, examiner is interpreting as, and wherein the plurality of learning modalities comprise a learning from a preceding step and a learning from a preceding iteration by the autonomous learning agent.
Hence, all the above when considered together from the cited prior art combination of Zhang, Olabiyi, Taghvaei, and Reyes does disclose, teach or suggest, implicitly or explicitly, “modeling using a two-stage modelling technique implemented to capture a plurality of learning modalities across the path-learning of the autonomous learning agent, based upon the set of prediction error values, a plurality of prediction errors in path-learning of the autonomous learning agent, wherein the modelling comprises: (i) extracting, from the set of prediction error values, a plurality of fitted error values corresponding to each of the plurality of predicted actions and actual actions by implementing an Autoregressive moving average (ARMA) technique on the set of prediction error values; and (ii) estimating, by implementing a linear regression technique on the plurality of fitted error values, a probable deviation of the autonomous learning agent from each of an actual action amongst the plurality of predicted and actual action, and wherein the two-stage modelling technique comprises a time series model within each path-iteration of the path-learning and a time series model across all path-iterations of the path-learning, the two-stage time series models integrated via the linear regression technique for estimating the probable deviation of the autonomous learning agent and wherein the plurality of learning modalities comprise a learning from a preceding step and a learning from a preceding iteration by the autonomous learning agent”.
Furthermore, applicant argues, see page 13, that though Wang discloses using Euclidean distance to predict errors, it is performed as part of gesture pose estimation method, whereas in the applicant’s claimed invention the Euclidean distance is used to extract a set of prediction error values using each of the plurality of predicted and actual actions of path-learning of an autonomous learning agent. Examiner points out that the combination of Zhang and Wang is used to teach the limitation of “extracting, using each of the plurality of predicted and actual actions, a set of prediction error values by a Euclidean Distance technique, wherein each of the set of prediction error values comprises a deviation from one or more actual actions amongst the plurality of predicted and actual actions”. Please see below for the detailed rejection on how the references were combined to teach the limitation.
Lastly, applicant’s arguments on page 17, regarding the other independent and dependent claims appear to be erroneous because of the wrong claim numbers cited. Regardless of this error, examiner disagrees that the dependent claims are allowable because claims 2 and 8 depend from independent claims 1 and 7 respectively, and are rejected under 35 USC § 103 for the same reason that the independent claims are rejected.

	
Claim Objections
Claim 7 recites reference number 100 which is not necessary.
Claim 8 is objected to because it appears to be marked up but is labeled as “original” as opposed to “currently amended”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Toward navigation ability for autonomous mobile robots with learning from demonstration paradigm: A view of hierarchical temporal memory, 2018) in view of Wang et al (CN 107103613 A), further in view of Olabiyi et al (US 20180053093 A1), Taghvaei et al (Autoregressive-moving-average hidden Markov model for vision-based fall prediction—An application for walker robot, 2017), and Reyes et al (Experimental Evaluation of Identification Schemes on a Direct Drive Robot, 1997).
Regarding claim 1
Zhang teaches: A method of modelling prediction errors in path-learning of an autonomous learning agent, the method comprising a processor implemented steps of ([Page 7, Column 1, Results section, Paragraph 1] To examine the performance of the HTM-based navigation strategy, we designed two experiments using the TurtleBot 2 mobile robot in a typical indoor environment of our department. Note: TurtleBot 2 mobile robot corresponds to the autonomous learning agent and navigation corresponds to path learning):
capturing, by one or more hardware processors, a plurality of sequential actions depicting a pattern of time series via a two-stage modelling technique, wherein each of the plurality of sequential actions corresponds to the autonomous learning agent ([Page 7, Column 1, Results section, Paragraph 1] To examine the performance of the HTM-based navigation strategy, we designed two experiments using the TurtleBot 2 mobile robot in a typical indoor environment of our department. One is a simple navigation in a typical office indoor environment. The robot loaded two motion sensors, odometry and gyro, and moved at translational and rotational speeds of 200 cm s 1 and 20  s 1, respectively. The perceptual image data were acquired from a Kinect RGB-D camera loaded on the top of the robot. Simultaneously, the motion data, including the translational and rotational speeds, were collected from the interior motion sensors. Note: TurtleBot 2 mobile robot corresponds to the autonomous learning agent. The RGB-D image data acquired and motion information corresponds to the sequential action);
deriving, based upon the plurality of sequential actions captured, one or more datasets comprising a plurality of predicted and actual actions of the autonomous learning agent by a Hierarchical Temporal Memory (HTM) modelling technique ([Page 2, Column 2, last paragraph] This framework first perceives images to obtain the corresponding categories information; then the categories incorporated with depth and motion command data are encoded as a sequence of SDR vectors. The sequential vectors are treated as the inputs to train the navigation HTM (Nav-HTM). After the training, the Nav-HTM stores the transitions of the perceived images, depth, and motion data so that future motion commands can be predicted. [Page 8, Column 2, Paragraph 2] The predicted action is executed and fed back to the Nav-HTM to integrate with the new RGB-D data so that the next action prediction can be generated. Figure 9 provides the online navigation routine compared with the demonstrated routine. The current routine (marked in red line) recreates the learned routine (marked in blue line));
extracting, using each of the plurality of predicted and actual actions, a set of prediction error values wherein each of the set of prediction error values comprises a deviation from one or more actual actions amongst the plurality of predicted and actual actions ([Page 8, Column 2, Paragraph 2, Last 3 lines] In fact, once the robot starts to move, it will maintain velocities received at the initial time, and therefore, the feedback of motion data at every sampling time exactly is used to update the previous actions. The learned motion data in the demonstration process are remembered in the Nav-HTM, and they are treated as the reference for the predicted actions. If the prediction is abnormal, these stored actions can be used for anomaly detection. [Page 12, Column 1, Discussion section, last paragraph] If the predicted actions deviate from those expected, the robot likely fails in the autonomous tasks, such as the navigation of our experimental environment. This situation is referred to in the terms of NuPIC as an anomaly. Note: Anomaly corresponds to the prediction error value);
and modelling, based upon the set of prediction error values, a plurality of prediction errors in path-learning of the autonomous learning agent, wherein the modelling comprises: (i) extracting, from the set of prediction error values, a plurality of fitted error values corresponding to each of the plurality of predicted actions and actual actions ... on the set of prediction error values) ([Page 12, Column 1, Discussion section, last paragraph] If the predicted actions deviate from those expected, the robot likely fails in the autonomous tasks, such as the navigation of our experimental environment. This situation is referred to in the terms of NuPIC as an anomaly. It is valuable to detect anomalies in real time for many applications. CLA takes the anomaly likelihood computed from an anomaly score, a powerful anomaly detection analysis approach, to address this problem.  Note: Anomaly score corresponds to the fitted error value);
and (ii) estimating, on the plurality of fitted error values, a probable deviation of the autonomous learning agent from each of an actual action amongst the plurality of predicted and actual actions ([Page 12, Column 1, Discussion section, last paragraph] If the predicted actions deviate from those expected, the robot likely fails in the autonomous tasks, such as the navigation of our experimental environment. This situation is referred to in the terms of NuPIC as an anomaly. CLA takes the anomaly likelihood computed from an anomaly score, a powerful anomaly detection analysis approach, to address this problem. [Page 12, Column 2, Paragraph 1] Anomaly likelihood creates an average of the error. Note: Anomaly score corresponds to the fitted error value. Anomaly likelihood corresponds to a probable deviation. Robot corresponds to the autonomous learning agent).
However, While Zhang teaches extracting a set of prediction error values as set forth above, it does not teach extracting these error values using a Euclidean Distance technique.  Zhang also fails to teach extracting fitted error values by implementing an Autoregressive moving average (ARMA) technique and estimating by implementing a linear regression technique on the fitted error values. Zhang also fails to teach using a two-stage modelling technique implemented to capture a plurality of learning modalities across the path-learning of the autonomous learning agent, and wherein the two-stage modelling technique comprises a time series model within each path-iteration of the path-learning and a time series model across all path-iterations of the path-learning, the two-stage time series models integrated for estimating the probable deviation of the autonomous learning agent, and wherein the plurality of learning modalities comprise a learning from a preceding step and a learning from a preceding iteration by the autonomous learning agent.
Wang teaches, in an analogous system: calculating, a set of prediction errors using a Euclidean Distance technique ([Page 5, Section: Specific implementation methods, Paragraph 6] the deviation using Euclidean distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prediction error extracting system of Zhang to incorporate the teachings of Wang to use Euclidean Distance. One would have been motivated to do this modification because doing so would give the benefit of reaching convergence by continuously iterating until deviation is no longer reduced as taught by Wang paragraphs [Page 5, Section: Specific implementation methods, Paragraphs 6-11].

Taghvaei teaches, in an analogous system: extracting fitted error values by implementing an Autoregressive moving average (ARMA) technique ([Page 1, Column 2, Last paragraph] by using autoregressive-moving-average (ARMA) model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teaching of Zhang and Wang to incorporate the teachings of Taghvaei to use Autoregressive moving average (ARMA) model. One would have been motivated to do this modification because doing so would give the benefit of taking a system identification approach as taught by Taghvaei [Page 1, Column 2, Last paragraph].
Reyes teaches, in an analogous system: estimating by implementing a linear regression technique on the fitted error values ([Page 1, Column 2, Paragraph 1] by a linear regression).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teaching of Zhang, Wang, and Taghvaei to incorporate the teachings of Reyes to use linear regression. One would have been motivated to do this modification because doing so would give the benefit of linear parametrization of the total energy leading to the well known property of linearity in terms of the dynamic parameters for the robot dynamics as taught by Reyes [Page 564, Column 2, Paragraph 5, below equation (9)].
Olabiyi teaches, in an analogous system: using a two-stage modelling technique implemented to capture a plurality of learning modalities across the path-learning of the autonomous learning agent ([0027]  A modality is associated with a signal source. A signal source may comprise one or more sensor(s) 103. [0097] Multiple modalities may be represented by distinct sets of one or more sensors 103. Each modality provides a certain type of sensor data. In a multi -modal construct, the modeler 234 may uniquely combine signal data from a plurality of different signal sources, as discussed in further detail below, such as FIG. 5. [0136] The consideration of multiple modalities by the modeler 234, such as the foregoing ones, may improve prediction accuracy. For instance, without the image data 1004, the modeler 234 may, using the methods discussed herein, generate an anticipation indicating the user 115 will make a right turn at 4 seconds. In contrast, with the image data 1004, the modeler 232 may generate an anticipation that the user 115 may make a right turn in 5 seconds, which is determined based on the time required by the vehicle in the image data 1004 to pass the intersection, which may be learned through a training process),
and wherein the two-stage modelling technique comprises a time series model within each path-iteration of the path-learning and a time series model across all path-iterations of the path-learning ([0101] In block 418, the current intermediate layer HTM fuses the current temporal prediction with one or more prior temporal predictions(s) processed during previous iterations of blocks 406 and/or 416 (Note: This corresponds to time series model across all path-iterations). [0114] For instance, in a given layer, prediction(s) generated in that layer (Note: This corresponds to time series model within each path-iteration)), the two-stage time series models integrated for estimating the probable deviation of the autonomous learning agent ([0101] In block 418, the current intermediate layer HTM fuses the current temporal prediction with one or more prior temporal predictions(s) processed during previous iterations of blocks 406 and/or 416. [0104]  Based on the recognized temporal correlations of user's action for the moments t and t+1, and the recognized user's action at time t by the DNN 236, each HTM 462 may make one or more projections estimating the user's future action at time t+1. In some embodiments, to predict user's future action with high confidence, each HTM 462 may further fuse all previous and current projections up to, and in some cases including, that level to remove likely anomalous projections, as discussed further elsewhere herein. [0114] Corresponding temporal predictions may be generated by each layer HTM (e.g., 458, 462, etc.). A given temporal predictions may be fused with temporal prediction(s) generated before it. For instance, in a given layer, prediction(s) generated in that layer may be fused with prediction(s) generated from previous HTM layers. The fused prediction may predict the outcome(s) at time t+1 with increased confidence due to a removal of anomalous features in the signal data, and/or introduced by one or more layers of the modeler 234 during processing) and wherein the plurality of learning modalities comprise a learning from a preceding step and a learning from a preceding iteration by the autonomous learning agent ([0137] Sets of sensors 103 may capture multiple sets of signal data while the vehicle 1002 is approaching the intersection. The signal data may include image data 1004 showing another vehicle is moving east in the intersection, GPS data 1008 showing the route directions, image data 1010 capturing right foot of the user 115 on the brake pedal, image data 1042 capturing the user looking ahead, and image data 1020 showing a red light 1022. Based on previous training and learning performed during prior iterations, the modeler 234 may generate an anticipation. Note:  Previous learning corresponds to learning from a preceding step and prior iterations corresponds to a learning from a preceding iteration. Modeler corresponds to the autonomous learning agent. Image data, GPS data corresponds to a plurality of learning modalities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teaching of Zhang, Wang, Taghvaei, and Reyes to incorporate the teachings of Olabiyi of wherein the two-stage time series models are integrated and for estimating the probable deviation of the autonomous learning agent and wherein the two-stage modelling technique is implemented to capture a plurality of learning modalities across the path-learning of the autonomous learning agent. One would have been motivated to do this modification because doing so would give the benefit of greatly improving accuracy as taught by Olabiyi paragraph [0114] and would also give the benefit of improving prediction accuracy as taught by Olabiyi paragraph [0136].

Regarding claim 2
The combined teachings of Zhang, Wang, Taghvaei, Reyes, and Olabiyi teaches: The method of claim 1, wherein the step of modelling is performed and of the path-learning by implementing the ARMA technique (as shown above in claim 1).
However, of Zhang, Wang, Taghvaei, and Reyes do not teach that modelling is performed across and within each path-iteration.
Olabiyi further teaches, in an analogous system: modelling is performed across and within each path-iteration ([0107] For instance, an initial set of outcomes may learned by the modeler 234 during a training process, and additional outcomes may be further iteratively learned during continued operation. [0123] Further, once trained, through subsequent (e.g., continuous) iterations. Note: Training corresponds to within each path iteration and subsequent iterations corresponds to across the path iterations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teaching of Zhang, Wang, Taghvaei, and Reyes to incorporate the teachings of Olabiyi to perform modelling across and within each path-iteration. One would have been motivated to do this modification because doing so would give the benefit of learning an initial set of outcomes by the modeler 234 during a training process, and further learning additional outcomes iteratively during continued operation as taught by Olabiyi paragraph [0107].

Regarding claim 7
Zhang teaches: A system (100) for modelling prediction errors in path-learning of an autonomous learning agent, the system (100) comprising: a memory (102) storing instructions;  one or more communication interfaces (106); and one or more hardware processors (104) coupled to the memory (102) via the one or more communication interfaces (106), wherein the one or more hardware processors (104) are configured by the instructions to ([Page 7, Column 1, Results section, Paragraph 1] To examine the performance of the HTM-based navigation strategy, we designed two experiments using the TurtleBot 2 mobile robot in a typical indoor environment of our department. [Page 8, Column 1, Last Paragraph]  In this experiment, a human tele-operated the robot in the corridor by a joystick for demonstration.  [Page 13, Column 1, New Image Encoder section, Paragraph 1]  In our experiments, we transferred large parts of the old generation HTM code to the new HTM compile platform. Note: TurtleBot 2 mobile robot corresponds to the autonomous learning agent and navigation corresponds to path learning. Joystick corresponds to the communication interface.):
capture, a plurality of sequential actions depicting a pattern of time series via a two-stage modelling technique, wherein each of the plurality of sequential actions corresponds to the autonomous learning agent ([Page 7, Column 1, Results section, Paragraph 1] To examine the performance of the HTM-based navigation strategy, we designed two experiments using the TurtleBot 2 mobile robot in a typical indoor environment of our department. One is a simple navigation in a typical office indoor environment. The robot loaded two motion sensors, odometry and gyro, and moved at translational and rotational speeds of 200 cm s 1 and 20  s 1, respectively. The perceptual image data were acquired from a Kinect RGB-D camera loaded on the top of the robot. Simultaneously, the motion data, including the translational and rotational speeds, were collected from the interior motion sensors. Note: TurtleBot 2 mobile robot corresponds to the autonomous learning agent. The RGB-D and motion information corresponds to the sequential action);
derive, based upon the plurality of sequential actions captured, one or more datasets comprising a plurality of predicted and actual actions of the autonomous learning agent by a Hierarchical Temporal Memory modelling (HTM) technique ([Page 2, Column 2, last paragraph] This framework first perceives images to obtain the corresponding categories information; then the categories incorporated with depth and motion command data are encoded as a sequence of SDR vectors. The sequential vectors are treated as the inputs to train the navigation HTM (Nav-HTM). After the training, the Nav-HTM stores the transitions of the perceived images, depth, and motion data so that future motion commands can be predicted. [Page 8, Column 2, Paragraph 2] The predicted action is executed and fed back to the Nav-HTM to integrate with the new RGB-D data so that the next action prediction can be generated. Figure 9 provides the online navigation routine compared with the demonstrated routine. The current routine (marked in red line) recreates the learned routine (marked in blue line));
extract, using each of the plurality of predicted and actual actions, a set of prediction error values ..., wherein each of the set of prediction error values comprises a deviation from one or more actual actions amongst the plurality of predicted and actual actions ([Page 8, Column 2, Paragraph 2, Last 3 lines] In fact, once the robot starts to move, it will maintain velocities received at the initial time, and therefore, the feedback of motion data at every sampling time exactly is used to update the previous actions. The learned motion data in the demonstration process are remembered in the Nav-HTM, and they are treated as the reference for the predicted actions. If the prediction is abnormal, these stored actions can be used for anomaly detection. [Page 12, Column 1, Discussion section, last paragraph] If the predicted actions deviate from those expected, the robot likely fails in the autonomous tasks, such as the navigation of our experimental environment. This situation is referred to in the terms of NuPIC as an anomaly. Note: Anomaly corresponds to the prediction error value);
and model, based upon the set of prediction error values, a plurality of prediction errors in path-learning of the autonomous learning agent, wherein the modelling comprises: (i) extract, from the set of prediction error values, a plurality of fitted error values corresponding to each of the plurality of predicted actions and actual actions... on the set of prediction error values ([Page 12, Column 1, Discussion section, last paragraph] If the predicted actions deviate from those expected, the robot likely fails in the autonomous tasks, such as the navigation of our experimental environment. This situation is referred to in the terms of NuPIC as an anomaly. It is valuable to detect anomalies in real time for many applications. CLA takes the anomaly likelihood computed from an anomaly score, a powerful anomaly detection analysis approach, to address this problem.  Note: Anomaly score corresponds to the fitted error value);
and (ii) estimate, ... on the plurality of fitted error values, a probable deviation of the autonomous learning agent from each of an actual action amongst the plurality of predicted and actual actions ([Page 12, Column 1, Discussion section, last paragraph] If the predicted actions deviate from those expected, the robot likely fails in the autonomous tasks, such as the navigation of our experimental environment. This situation is referred to in the terms of NuPIC as an anomaly. CLA takes the anomaly likelihood computed from an anomaly score, a powerful anomaly detection analysis approach, to address this problem. [Page 12, Column 2, Paragraph 1] Anomaly likelihood creates an average of the error. Note: Anomaly score corresponds to the fitted error value. Anomaly likelihood corresponds to a probable deviation. Robot corresponds to the autonomous learning agent).
However, While Zhang teaches extracting a set of prediction error values as set forth above, it does not teach extracting these error values using a Euclidean Distance technique.  Zhang also fails to teach extracting fitted error values by implementing an Autoregressive moving average (ARMA) technique and estimating by implementing a linear regression technique on the fitted error values.
Wang teaches, in an analogous system: calculating, a set of prediction errors using a Euclidean Distance technique ([Page 5, Section: Specific implementation methods, Paragraph 6] the deviation using Euclidean distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prediction error extracting system of Zhang to incorporate the teachings of Wang to use Euclidean Distance. One would have been motivated to do this modification because doing so would give the benefit of reaching convergence by continuously iterating until deviation is no longer reduced as taught by Wang paragraphs [Page 5, Section: Specific implementation methods, Paragraphs 6-11].
Taghvaei teaches, in an analogous system: extracting fitted error values by implementing an Autoregressive moving average (ARMA) technique ([Page 1, Column 2, Last paragraph] by using autoregressive-moving-average (ARMA) model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teaching of Zhang and Wang to incorporate the teachings of Taghvaei to use Autoregressive moving average (ARMA) model. One would have been motivated to do this modification because doing so would give the benefit of taking a system identification approach as taught by Taghvaei [Page 1, Column 2, Last paragraph].
Reyes teaches, in an analogous system: estimating by implementing a linear regression technique on the fitted error values ([Page 1, Column 2, Paragraph 1] by a linear regression).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teaching of Zhang, Wang, and Taghvaei to incorporate the teachings of Reyes to use linear regression. One would have been motivated to do this modification because doing so would give the benefit of linear parametrization of the total energy leading to the well known property of linearity in terms of the dynamic parameters for the robot dynamics as taught by Reyes [Page 564, Column 2, Paragraph 5, below equation (9)].
Olabiyi teaches, in an analogous system: using a two-stage modelling technique implemented to capture a plurality of learning modalities across the path-learning of the autonomous learning agent ([0027]  A modality is associated with a signal source. A signal source may comprise one or more sensor(s) 103. [0097] Multiple modalities may be represented by distinct sets of one or more sensors 103. Each modality provides a certain type of sensor data. In a multi -modal construct, the modeler 234 may uniquely combine signal data from a plurality of different signal sources, as discussed in further detail below, such as FIG. 5. [0136] The consideration of multiple modalities by the modeler 234, such as the foregoing ones, may improve prediction accuracy. For instance, without the image data 1004, the modeler 234 may, using the methods discussed herein, generate an anticipation indicating the user 115 will make a right turn at 4 seconds. In contrast, with the image data 1004, the modeler 232 may generate an anticipation that the user 115 may make a right turn in 5 seconds, which is determined based on the time required by the vehicle in the image data 1004 to pass the intersection, which may be learned through a training process),
and wherein the two-stage modelling technique comprises a time series model within each path-iteration of the path-learning and a time series model across all path-iterations of the path-learning ([0101] In block 418, the current intermediate layer HTM fuses the current temporal prediction with one or more prior temporal predictions(s) processed during previous iterations of blocks 406 and/or 416 (Note: This corresponds to time series model across all path-iterations). [0114] For instance, in a given layer, prediction(s) generated in that layer (Note: This corresponds to time series model within each path-iteration)), the two-stage time series models integrated for estimating the probable deviation of the autonomous learning agent ([0101] In block 418, the current intermediate layer HTM fuses the current temporal prediction with one or more prior temporal predictions(s) processed during previous iterations of blocks 406 and/or 416. [0104]  Based on the recognized temporal correlations of user's action for the moments t and t+1, and the recognized user's action at time t by the DNN 236, each HTM 462 may make one or more projections estimating the user's future action at time t+1. In some embodiments, to predict user's future action with high confidence, each HTM 462 may further fuse all previous and current projections up to, and in some cases including, that level to remove likely anomalous projections, as discussed further elsewhere herein. [0114] Corresponding temporal predictions may be generated by each layer HTM (e.g., 458, 462, etc.). A given temporal predictions may be fused with temporal prediction(s) generated before it. For instance, in a given layer, prediction(s) generated in that layer may be fused with prediction(s) generated from previous HTM layers. The fused prediction may predict the outcome(s) at time t+1 with increased confidence due to a removal of anomalous features in the signal data, and/or introduced by one or more layers of the modeler 234 during processing) and wherein the plurality of learning modalities comprise a learning from a preceding step and a learning from a preceding iteration by the autonomous learning agent ([0137] Sets of sensors 103 may capture multiple sets of signal data while the vehicle 1002 is approaching the intersection. The signal data may include image data 1004 showing another vehicle is moving east in the intersection, GPS data 1008 showing the route directions, image data 1010 capturing right foot of the user 115 on the brake pedal, image data 1042 capturing the user looking ahead, and image data 1020 showing a red light 1022. Based on previous training and learning performed during prior iterations, the modeler 234 may generate an anticipation. Note:  Previous learning corresponds to learning from a preceding step and prior iterations corresponds to a learning from a preceding iteration. Modeler corresponds to the autonomous learning agent. Image data, GPS data corresponds to a plurality of learning modalities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teaching of Zhang, Wang, Taghvaei, and Reyes to incorporate the teachings of Olabiyi of wherein the two-stage time series models are integrated and for estimating the probable deviation of the autonomous learning agent and wherein the two-stage modelling technique is implemented to capture a plurality of learning modalities across the path-learning of the autonomous learning agent. One would have been motivated to do this modification because doing so would give the benefit of greatly improving accuracy as taught by Olabiyi paragraph [0114] and would also give the benefit of improving prediction accuracy as taught by Olabiyi paragraph [0136].


Regarding claim 8
The combined teachings of Zhang, Wang, Taghvaei, Reyes, and Olabiyi teaches: The system of claim 7, wherein the one or more hardware processors are configured to perform step of modelling … of the path- learning by implementing the ARMA technique (as shown above).
However, of Zhang, Wang, Taghvaei, and Reyes do not teach that modelling is performed across and within each path-iteration.
Olabiyi further teaches, in an analogous system: across and within each path-iteration ([0107] For instance, an initial set of outcomes may learned by the modeler 234 during a training process, and additional outcomes may be further iteratively learned during continued operation. [0123] Further, once trained, through subsequent (e.g., continuous) iterations. Note: Training corresponds to within each path iteration and subsequent iterations corresponds to across the path iterations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teaching of Zhang, Wang, Taghvaei, and Reyes to incorporate the teachings of Olabiyi to perform modelling across and within each path-iteration. One would have been motivated to do this modification because doing so would give the benefit of learning an initial set of outcomes by the modeler 234 during a training process, and further learning additional outcomes iteratively during continued operation as taught by Olabiyi paragraph [0107].

Regarding claim 13
Zhang teaches: A computer program product comprising a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device, causes the computing device to ([Page 13, Column 1, New Image Encoder section, Paragraph 1]  In our experiments, we transferred large parts of the old generation HTM code to the new HTM compile platform.):
capture, by one or more hardware processors, a plurality of sequential actions depicting a pattern of time series via a two-stage modelling technique, wherein each of the plurality of sequential actions corresponds to the autonomous learning agent (201) ([Page 7, Column 1, Results section, Paragraph 1] To examine the performance of the HTM-based navigation strategy, we designed two experiments using the TurtleBot 2 mobile robot in a typical indoor environment of our department. One is a simple navigation in a typical office indoor environment. The robot loaded two motion sensors, odometry and gyro, and moved at translational and rotational speeds of 200 cm s 1 and 20  s 1, respectively. The perceptual image data were acquired from a Kinect RGB-D camera loaded on the top of the robot. Simultaneously, the motion data, including the translational and rotational speeds, were collected from the interior motion sensors. Note: TurtleBot 2 mobile robot corresponds to the autonomous learning agent. The RGB-D and motion information corresponds to the sequential action);
derive, based upon the plurality of sequential actions captured, one or more datasets comprising a plurality of predicted and actual actions of the autonomous learning agent by a Hierarchical Temporal Memory (HTM) modelling technique (202) ([Page 2, Column 2, last paragraph] This framework first perceives images to obtain the corresponding categories information; then the categories incorporated with depth and motion command data are encoded as a sequence of SDR vectors. The sequential vectors are treated as the inputs to train the navigation HTM (Nav-HTM). After the training, the Nav-HTM stores the transitions of the perceived images, depth, and motion data so that future motion commands can be predicted. [Page 8, Column 2, Paragraph 2] The predicted action is executed and fed back to the Nav-HTM to integrate with the new RGB-D data so that the next action prediction can be generated. Figure 9 provides the online navigation routine compared with the demonstrated routine. The current routine (marked in red line) recreates the learned routine (marked in blue line));
extract, using each of the plurality of predicted and actual actions, a set of prediction error values ..., wherein each of the set of prediction error values comprises a deviation from one or more actual actions amongst the plurality of predicted and actual actions (203) ([Page 8, Column 2, Paragraph 2, Last 3 lines] In fact, once the robot starts to move, it will maintain velocities received at the initial time, and therefore, the feedback of motion data at every sampling time exactly is used to update the previous actions. The learned motion data in the demonstration process are remembered in the Nav-HTM, and they are treated as the reference for the predicted actions. If the prediction is abnormal, these stored actions can be used for anomaly detection. [Page 12, Column 1, Discussion section, last paragraph] If the predicted actions deviate from those expected, the robot likely fails in the autonomous tasks, such as the navigation of our experimental environment. This situation is referred to in the terms of NuPIC as an anomaly. Note: Anomaly corresponds to the prediction error value);
and model, based upon the set of prediction error values, a plurality of prediction errors in path-learning of the autonomous learning agent, wherein the modelling comprises (204): (iii) extracting, from the set of prediction error values, a plurality of fitted error values corresponding to each of the plurality of predicted actions and actual actions ... on the set of prediction error values (204(i)) ([Page 12, Column 1, Discussion section, last paragraph] If the predicted actions deviate from those expected, the robot likely fails in the autonomous tasks, such as the navigation of our experimental environment. This situation is referred to in the terms of NuPIC as an anomaly. It is valuable to detect anomalies in real time for many applications. CLA takes the anomaly likelihood computed from an anomaly score, a powerful anomaly detection analysis approach, to address this problem.  Note: Anomaly score corresponds to the fitted error value);
and (iv) estimating,...on the plurality of fitted error values, a probable deviation of the autonomous learning agent from each of an actual action amongst the plurality of predicted and actual actions (204(ii)) ([Page 12, Column 1, Discussion section, last paragraph] If the predicted actions deviate from those expected, the robot likely fails in the autonomous tasks, such as the navigation of our experimental environment. This situation is referred to in the terms of NuPIC as an anomaly. CLA takes the anomaly likelihood computed from an anomaly score, a powerful anomaly detection analysis approach, to address this problem. [Page 12, Column 2, Paragraph 1] Anomaly likelihood creates an average of the error. Note: Anomaly score corresponds to the fitted error value. Anomaly likelihood corresponds to a probable deviation. Robot corresponds to the autonomous learning agent).
However, While Zhang teaches extracting a set of prediction error values as set forth above, it does not teach extracting these error values using a Euclidean Distance technique.  Zhang also fails to teach extracting fitted error values by implementing an Autoregressive moving average (ARMA) technique and estimating by implementing a linear regression technique on the fitted error values.
Wang teaches, in an analogous system: calculating, a set of prediction errors using a Euclidean Distance technique ([Page 5, Section: Specific implementation methods, Paragraph 6] the deviation using Euclidean distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prediction error extracting system of Zhang to incorporate the teachings of Wang to use Euclidean Distance. One would have been motivated to do this modification because doing so would give the benefit of reaching convergence by continuously iterating until deviation is no longer reduced as taught by Wang paragraphs [Page 5, Section: Specific implementation methods, Paragraphs 6-11].
Taghvaei teaches, in an analogous system: extracting fitted error values by implementing an Autoregressive moving average (ARMA) technique ([Page 1, Column 2, Last paragraph] by using autoregressive-moving-average (ARMA) model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teaching of Zhang and Wang to incorporate the teachings of Taghvaei to use Autoregressive moving average (ARMA) model. One would have been motivated to do this modification because doing so would give the benefit of taking a system identification approach as taught by Taghvaei [Page 1, Column 2, Last paragraph].
Reyes teaches, in an analogous system: estimating by implementing a linear regression technique on the fitted error values ([Page 1, Column 2, Paragraph 1] by a linear regression).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teaching of Zhang, Wang, and Taghvaei to incorporate the teachings of Reyes to use linear regression. One would have been motivated to do this modification because doing so would give the benefit of linear parametrization of the total energy leading to the well known property of linearity in terms of the dynamic parameters for the robot dynamics as taught by Reyes [Page 564, Column 2, Paragraph 5, below equation (9)].
Olabiyi teaches, in an analogous system: using a two-stage modelling technique implemented to capture a plurality of learning modalities across the path-learning of the autonomous learning agent ([0027]  A modality is associated with a signal source. A signal source may comprise one or more sensor(s) 103. [0097] Multiple modalities may be represented by distinct sets of one or more sensors 103. Each modality provides a certain type of sensor data. In a multi -modal construct, the modeler 234 may uniquely combine signal data from a plurality of different signal sources, as discussed in further detail below, such as FIG. 5. [0136] The consideration of multiple modalities by the modeler 234, such as the foregoing ones, may improve prediction accuracy. For instance, without the image data 1004, the modeler 234 may, using the methods discussed herein, generate an anticipation indicating the user 115 will make a right turn at 4 seconds. In contrast, with the image data 1004, the modeler 232 may generate an anticipation that the user 115 may make a right turn in 5 seconds, which is determined based on the time required by the vehicle in the image data 1004 to pass the intersection, which may be learned through a training process),
and wherein the two-stage modelling technique comprises a time series model within each path-iteration of the path-learning and a time series model across all path-iterations of the path-learning ([0101] In block 418, the current intermediate layer HTM fuses the current temporal prediction with one or more prior temporal predictions(s) processed during previous iterations of blocks 406 and/or 416 (Note: This corresponds to time series model across all path-iterations). [0114] For instance, in a given layer, prediction(s) generated in that layer (Note: This corresponds to time series model within each path-iteration)), the two-stage time series models integrated for estimating the probable deviation of the autonomous learning agent ([0101] In block 418, the current intermediate layer HTM fuses the current temporal prediction with one or more prior temporal predictions(s) processed during previous iterations of blocks 406 and/or 416. [0104]  Based on the recognized temporal correlations of user's action for the moments t and t+1, and the recognized user's action at time t by the DNN 236, each HTM 462 may make one or more projections estimating the user's future action at time t+1. In some embodiments, to predict user's future action with high confidence, each HTM 462 may further fuse all previous and current projections up to, and in some cases including, that level to remove likely anomalous projections, as discussed further elsewhere herein. [0114] Corresponding temporal predictions may be generated by each layer HTM (e.g., 458, 462, etc.). A given temporal predictions may be fused with temporal prediction(s) generated before it. For instance, in a given layer, prediction(s) generated in that layer may be fused with prediction(s) generated from previous HTM layers. The fused prediction may predict the outcome(s) at time t+1 with increased confidence due to a removal of anomalous features in the signal data, and/or introduced by one or more layers of the modeler 234 during processing) and wherein the plurality of learning modalities comprise a learning from a preceding step and a learning from a preceding iteration by the autonomous learning agent ([0137] Sets of sensors 103 may capture multiple sets of signal data while the vehicle 1002 is approaching the intersection. The signal data may include image data 1004 showing another vehicle is moving east in the intersection, GPS data 1008 showing the route directions, image data 1010 capturing right foot of the user 115 on the brake pedal, image data 1042 capturing the user looking ahead, and image data 1020 showing a red light 1022. Based on previous training and learning performed during prior iterations, the modeler 234 may generate an anticipation. Note:  Previous learning corresponds to learning from a preceding step and prior iterations corresponds to a learning from a preceding iteration. Modeler corresponds to the autonomous learning agent. Image data, GPS data corresponds to a plurality of learning modalities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teaching of Zhang, Wang, Taghvaei, and Reyes to incorporate the teachings of Olabiyi of wherein the two-stage time series models are integrated and for estimating the probable deviation of the autonomous learning agent and wherein the two-stage modelling technique is implemented to capture a plurality of learning modalities across the path-learning of the autonomous learning agent. One would have been motivated to do this modification because doing so would give the benefit of greatly improving accuracy as taught by Olabiyi paragraph [0114] and would also give the benefit of improving prediction accuracy as taught by Olabiyi paragraph [0136].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128